NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN GONZALEZ-TORRE, AKA Juan                   No.    18-72169
Delatorre-Gonzalez, AKA Juan Gonzalez-
De La Torre,                                    Agency No. A090-532-485

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Juan Gonzalez-Torre, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s decision sustaining

the removability charge and denying his applications for cancellation of removal,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, relief under the Convention Against Torture

(“CAT”), and adjustment of status. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and constitutional claims.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We review for

abuse of discretion the denial of a motion to remand. Romero-Ruiz v. Mukasey,

538 F.3d 1057, 1062 (9th Cir. 2008). We dismiss in part and deny in part the

petition for review.

      We do not consider the materials Gonzalez-Torre submitted with his

opening brief that are not part of the administrative record. See Fisher v. INS, 79
F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      We lack jurisdiction to consider Gonzalez-Torre’s contentions as to the

validity of his conviction for attempted grand larceny under Nevada Revised

Statute §§ 205.220.1, 205.222.2, and 193.330 because this claim functions as an

impermissible collateral attack upon his state court conviction. See Ramirez-

Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (holding that petitioner

could not collaterally attack his state court conviction on a petition for review of a

BIA decision).

      Gonzalez-Torre does not challenge the agency’s determination that he is

ineligible for asylum and cancellation of removal on account of his aggravated

felony conviction. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.


                                           2                                    18-72169
1996) (issues not specifically raised and argued in a party’s opening brief are

waived). Further, Gonzalez-Torre does not challenge the agency’s determinations

that he failed to meet his burden to establish eligibility for withholding of removal

and relief under CAT. See id.

      Our jurisdiction to review the agency’s discretionary decision to deny

Gonzalez-Torre’s application for adjustment of status is limited to constitutional

claims or questions of law. See 8 U.S.C. § 1252(a)(2)(D). To the extent Gonzalez-

Torre challenges the agency’s discretionary denial of adjustment of status, we lack

jurisdiction to review that determination. See 8 U.S.C. § 1252(a)(2)(B)(i).

      Finally, the BIA did not abuse its discretion in denying Gonzalez-Torre’s

motion to remand where Gonzalez-Torre failed to demonstrate that the new

evidence he sought to submit would likely have changed the outcome of his case.

See Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (petitioners who seek to

remand proceedings “bear a ‘heavy burden’ of proving that, if proceedings were

reopened, the new evidence would likely change the result in the case.” (citation

omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    18-72169